Citation Nr: 1221684	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-43 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for generalized arthritis, to include of the right knee.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

According to an April 2012 letter from the Veteran, which was received by the Board in May 2012, he wanted to testify at a personal hearing before a Veterans Law Judge of the Board sitting at the RO (Travel Board hearing).  

Accordingly, this case is REMANDED to the RO for the following action:

The RO will take all indicated action to place the Veteran's name on the docket for a hearing before a Veterans Law Judge sitting at the RO, according to the date of his request for such a hearing.  

The purpose of this REMAND is to afford due process; it is not the Board's intention to imply whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals (Court) for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



